DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The Drawings filed on 10/20/2019 are acceptable for examination purposes.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “Circuitry” mentioned in the claims is not supported in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1-6 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers mathematical relationships, mathematical formulas or equations, and mathematical calculations and performance of the limitation in the mind or by pencil and paper.

In reference to Claim 1
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"The nonlinear model includes a nonlinear continuous-time state equation, the state estimation device comprising:" (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. A state equation is a numerical output from the equations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"a state-and-error estimation unit circuitry to, on a basis of an observation equation of the nonlinear model," (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. The observation equation outputs a numerical value of the model. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"a state-equation discretization unit circuitry to obtain a discrete-time state equation by discretizing the nonlinear continuous-time state equation on the basis of the estimated state value at 
"By using a quadratic or higher-order integration technique;" (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. a quadratic or higher-order integration technique are mathematical operations. a quadratic or higher-order integration technique are mathematical operations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"a state-equation linearization unit circuitry to obtain an approximate value of a Jacobian at the time point by using the discrete-time state equation at the time point and a difference method; and" (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. A state equation is a numerical output from the equations, discretization is a mathematical operation that involves transforming continuous variables into discrete variables, linearization is a mathematical operation, a Jacobian is a matrix, a difference method is a term used for mathematical operations involving differential equations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"a state-and-error prediction unit circuitry to predict, from the approximate value of the Jacobian, the error covariance matrix provided after a lapse of an infinitesimal time period since the time point," (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical 
"And to predict, from the discrete-time state equation, the state provided after a lapse of the infinitesimal time period since the time point." (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. A state equation is a numerical output from the equations, prediction would include simply providing a numerical output from the equations and other math. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"Obtain an estimated state value and an estimated value of an error covariance matrix of the estimated state value, the estimated state value estimating a state of the target system at a certain time point;" (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g).)
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 2
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"The state estimation device according to claim 1, wherein an infinitesimal scalar value to be used in a difference method is used as an input," (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. a difference method is a term used for mathematical operations involving differential equations, a scaler value is a mathematical value with a single component, where this input is reciting numerical data for input to the equation, and remains in the scope of mathematical concepts. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"The approximate value of the Jacobian on the basis of the discrete-time state equation and the infinitesimal scalar value by using the difference method." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. A state equation is a numerical output from the equations, a Jacobian is a matrix, a difference method is a term used for mathematical 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"The state-equation linearization unit circuitry obtains" (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g).)
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 3
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?

"The state estimation device according to claim 1, wherein an infinitesimal value vector to be used in a difference method is used as an input," (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. a difference method is a term used for mathematical operations involving differential equations, where this input is reciting numerical data for input to the equation, and remains in the scope of mathematical concepts, a vector is a mathematical relationship between data. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"Approximate values of partial differentiation of the state equation for each of states, on the basis of a corresponding one of elements of the infinitesimal value vector, by using the difference method." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. A state equation is a numerical output from the equations. a difference method is a term used for mathematical operations involving differential equations, a vector is a mathematical relationship between data. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"And the state-equation linearization unit circuitry obtains, from the discrete-time state equation," (Under the broadest reasonable interpretation, this limitation is an additional element that 
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 4
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"The state estimation device according to claim 1, wherein the observation equation of the nonlinear model is nonlinear," (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"a Jacobian of the nonlinear observation equation." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"And comprising an observation equation linearization unit circuitry, disposed upstream of the state-and-error estimation unit circuitry, to analytically obtain" (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g).)
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g).  Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to Claim 5
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?

“The state estimation device according to claim 1”, "The nonlinear continuous-time state equation on the basis of an input at each time point and the estimated state value of the target system, by using a quadratic or higher-order integration technique." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. A state equation is a numerical output from the equations. a quadratic or higher-order integration technique are mathematical operations, where this input is reciting numerical data for input to the equation, and remains in the scope of mathematical concepts. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"comprising model discretization unit circuitry to discretize" (Under the broadest reasonable interpretation, this limitation is an additional element that covers a generic computer element – see MPEP 2106.05(f).)
Can be recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?


In reference to Claim 6
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"The state estimation device according to claim 1, wherein the target system is modeled into a continuous-time model that contains an unknown parameter," (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. The unknown parameter is a numerical variable in the equations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
"To convert the continuous time model into an expanded system nonlinear continuous-time model for a new state represented by a vector having the unknown parameter and the state before the conversion, and wherein the nonlinear model received as an input is the expanded system nonlinear continuous-time model obtained by the conversion by the model conversion unit circuitry." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. where this input is reciting numerical data for input to the equation, and remains in the scope of mathematical concepts. The unknown parameter is a numerical variable in the equations, “converting” 
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"The device comprising a model conversion unit circuitry to convert" (Under the broadest reasonable interpretation, this limitation is an additional element that covers a generic computer element – see MPEP 2106.05(f).)
Can be recited at a high level of generality such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over BABA et al. (US 2016/0116542 A1) in view of Brunell et al. (US 2005/0193739 A1) in view of Zhang et al. (Zhang, P., Gu, J., Milios, E. E., & Huynh, P. (2005, July). Navigation with IMU/GPS/digital compass with unscented Kalman filter. In IEEE International Conference Mechatronics and Automation, 2005 (Vol. 3, pp. 1497-1502). IEEE.) in view of Baramov (US 7,987,145 B2) in view of Guo et al. (Guo, Y., & Huang, B. (2015). State estimation incorporating infrequent, delayed and integral measurements. Automatica, 58, 32-38.).

In reference to Claim 1.
BABA et al. teaches
A state estimation device to receive, as inputs, an output from a target system and a nonlinear model for estimating a state of the target system by using an extended Kalman filter, the nonlinear model being a modeled target system, (¶0030 "The current sensor 11 outputs the detected charge and discharge current signal i to the controller 13 as an input signal" using an output from the target system 
wherein the nonlinear model includes a nonlinear continuous-time state equation, the state estimation device comprising: (¶0074 "Expression (46) which is a continuous-time state equation" included in the model)
a state-equation discretization unit circuitry to obtain a discrete-time state equation by discretizing the nonlinear continuous-time state equation on the basis of the estimated state value at the time point, (¶0074 "The method of converting the continuous-time state equation into the discrete-time state equation is not limited to the Runge-Kutta method, and may be any discretization method such as the Euler method" where this is referring to a physical control unit)

BABA et al. does not teach in particular, but Brunell et al. teaches
a state-and-error estimation unit circuitry to, on a basis of an observation equation of the nonlinear model, obtain an estimated state value and an estimated value of an error covariance matrix of the estimated state value, (¶0065 "where xk+i is a priori to the measurement step state estimate, Pk+i is the a priori estimate error covariance", ¶0022 "The state estimator 120 includes a model 130 of the plant 110. The model 130 is used by the state estimator 120to generate state parameters which include estimates of unmeasured and unsensed parameters. In a particular embodiment, the model 130 is a simplified real-time model (SRTM), described in further detail below. The SRTM is a non-linear model that can be linearized for use by the state estimator to determine Kalman gain values")
the estimated state value estimating a state of the target system at a certain time point; (¶0064 "For the state estimation case, the predictor or time-update equations using Euler integration to move from continuous to discrete time are..." where eq. 15 are shown to be related to certain time points)


BABA et al. does not teach in particular, but Zhang et al. teaches
	by using a quadratic or higher-order integration technique; (Pg. 1501 shows a 4th order Runge Kutta integration, which is a higher order integration technique)
and to predict, from the discrete-time state equation, the state provided after a lapse of the infinitesimal time period since the time point. (Pg. 1500:Fig. 3 shows state prediction, Pg. 1501 shows a 4th order Runge Kutta integration done on discrete-time equations and infinitesimal time periods to find a predicted sigma point)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Zhang et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the GPS and IMU navigation prediction system (Pg. 1498) of Zhang et al. in order to provide optimal estimations of state values (Pg. 1499:IV).

BABA et al. does not teach in particular, but Baramov teaches
	to obtain an approximate value of a Jacobian at the time point by using the discrete-time state equation at the time point and a difference method; (Fig. 7 depicts the device comprising a central processor, Eq. 3 depicts the linearization taking place, later used to create Eq. 4 which is the Jacobian matrices, Col. 6:57-63 "equation (6) denotes time immediately after and/or before the change of the 
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Baramov with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the predictive control system (Col. 3:5-8) of Baramov in order to improve state predictions and have enhanced controller performance (Col. 2:25-27).

BABA et al. does not teach in particular, but Guo et al. teaches
	from the approximate value of the Jacobian, (Pg. 35:4.2 "the state estimation error…is a Jacobian matrix" where the math describes a stability analysis, approximating the value of the Jacobian)
the error covariance matrix provided after a lapse of an infinitesimal time period since the time point, (Pg.33 "It is assumed to be normally distributed white noise sequences with zero mean and covariance matrix R1", eq. 3 showing the lapse of the infinitesimal time period)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Guo et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the state estimation process (Pg. 33-34:Problem Formulation) of Guo et al. in order to implement techniques that better evaluate filter performance in a state estimation system (Pg. 36:5).

In reference to Claim 2.
BABA et al., Brunell et al., Zhang et al., Baramov, and Guo et al. teach the state estimation device according to claim 1, (as mentioned above)
Zhang et al. further teaches

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Zhang et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the GPS and IMU navigation prediction system (Pg. 1498) of Zhang et al. in order to provide optimal estimations of state values (Pg. 1499:IV).

Guo et al. further teaches
	and the state-equation linearization unit circuitry obtains the approximate value of the Jacobian on the basis of the discrete-time state equation (Pg. 35:4.2 "the state estimation error…is a Jacobian matrix" where the math describes a stability analysis, approximating the value of the Jacobian)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Guo et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the state estimation process (Pg. 33-34:Problem Formulation) of Guo et al. in order to implement techniques that better evaluate filter performance in a state estimation system (Pg. 36:5).

Baramov further teaches
	and the infinitesimal scalar value by using the difference method. (Pg. 1501 where ΔT is an infinitesimal scalar value used to estimate solutions of ordinary differential equations, which is a difference method)


In reference to Claim 3.
BABA et al., Brunell et al., Zhang et al., Baramov, and Guo et al. teach the state estimation device according to claim 1, (as mentioned above)
Zhang et al. further teaches
	an infinitesimal value vector to be used in a difference method is used as an input, (Pg. 1501 where ωbib is a vector used in a difference method, “Input: yi(k − 1) and abib(k), ωbib(k), n, and time ΔT” shows it is an input, Pg. 1501:Eq. 29 shows this value to be infinitesimal where it is an integral combined with dt)
on the basis of a corresponding one of elements of the infinitesimal value vector, by using the difference method. (Pg. 1501 where ωbib is a vector used in a difference method, “Input: yi(k − 1) and abib(k), ωbib(k), n, and time ΔT” shows it is an input, Pg. 1501:Eq. 29 shows this value to be infinitesimal where it is an integral combined with dt)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Zhang et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the GPS and IMU navigation prediction system (Pg. 1498) of Zhang et al. in order to provide optimal estimations of state values (Pg. 1499:IV).


	and the state-equation linearization unit circuitry from the discrete-time state equation, approximate values of partial differentiation of the state equation for each of states, (¶0048:Eq. 6-7 shows the partial differentiation of the ODE, used to approximate state values x)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Brunell et al. with BABA et al. as modified above. One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. and the MPC system (Fig. 3) of Brunell et al. in order to improve controller and computational performance in state estimation systems (¶0089).

In reference to Claim 4.
BABA et al., Brunell et al., Zhang et al., Baramov, and Guo et al. teach the state estimation device according to claim 1, (as mentioned above)
Brunell et al. further teaches
	wherein the observation equation of the nonlinear model is nonlinear, (¶0052:Eg. 9 shows a Taylor expansion linearizing the model solution or observation equation)
and comprising an observation equation linearization unit circuitry, disposed upstream of the state-and-error estimation unit circuitry, (¶0065 "The SRTM is a non-linear model that can be linearized for use by the state estimator to determine Kalman gain values" where the equation is first linearized before state-and-error estimation is done by the state estimator)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Brunell et al. with BABA et al. as modified above. One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. and the MPC system (Fig. 

Zhang et al. further teaches
	to analytically obtain a Jacobian of the nonlinear observation equation. (Pg. 1499 "while EKF uses linearizing Jacobian matrix, which is a first order approximation")
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Zhang et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the GPS and IMU navigation prediction system (Pg. 1498) of Zhang et al. in order to provide optimal estimations of state values (Pg. 1499:IV).

In reference to Claim 5.
BABA et al., Brunell et al., Zhang et al., Baramov, and Guo et al. teach the state estimation device according to claim 1, (as mentioned above)
BABA et al. further teaches
a model discretization unit circuitry to discretize the nonlinear continuous-time state equation on the basis of an input at each time point and the estimated state value of the target system, (¶0074 "The method of converting the continuous-time state equation into the discrete-time state equation is not limited to the Runge-Kutta method, and may be any discretization method such as the Euler method" where this is referring to a physical control unit)

Zhang et al. further teaches

It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Zhang et al. with BABA et al. as modified above.  One of ordinary skill would have motivation to combine the estimation device (Fig. 1) of BABA et al. as modified and the GPS and IMU navigation prediction system (Pg. 1498) of Zhang et al. in order to provide optimal estimations of state values (Pg. 1499:IV).

In reference to Claim 6.
BABA et al., Brunell et al., Zhang et al., Baramov, and Guo et al. teach the state estimation device according to claim 1, (as mentioned above)
Zhang et al. further teaches
	wherein the target system is modeled into a continuous-time model that contains an unknown parameter, (Pg. 1498 the process model is a continuous time model with unknown parameters ba and bw)
the device comprising a model conversion unit circuitry to convert the continuous time model into an expanded system nonlinear continuous-time model for a new state represented by a vector having the unknown parameter and the state before the conversion, (Pg. 1499:Fig. 1 shows the process of converting the model into an extended model for a new state with an extended Kalman filter with x^k as the initial unknown parameter)
and wherein the nonlinear model received as an input is the expanded system nonlinear continuous-time model obtained by the conversion by the model conversion unit circuitry. (Pg. 1499:Fig. 1 shows that this process of conversion is a loop, where the expanded model is an input for the nonlinear model)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL VAN NGUYEN whose telephone number is (571)272-0980. The examiner can normally be reached 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.V.N./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BIJAN MAPAR/Primary Examiner, Art Unit 2147